Citation Nr: 1037766	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability (to 
include as secondary to service-connected right knee and hip 
disabilities).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1975 to April 1978.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 2010, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the claims file.    


FINDING OF FACT

The competent and probative evidence reasonably establishes that 
the Veteran's current low back disability is related to his 
active service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on this matter; any 
notice defect or duty to assist omission is harmless. 


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For certain chronic diseases (to include arthritis), service 
connection may be established on a presumptive basis if they are 
manifested to a compensable degree in a specified period of time 
postservice (one year for arthritis). 38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.
 
A February 1974 service treatment record (STR) notes that the 
Veteran complained of back pain without injury.  X-rays were 
interpreted as revealing asymptomatic spondylolysis.   

An April 2003 VA X-ray of the lumbar spine was interpreted as 
revealing degenerative changes; spondylolysis of L4 bilaterally 
with grade I spondylolisthesis at L4-5.  

A June 2006 VA outpatient treatment record notes that the Veteran 
was involved in a motor vehicle accident and that his lower back 
was very stiff and sore.  

On November 2006 VA examination the Veteran complained of pain in 
the L5-S1 area of his back.  Lumbar spine X-rays were interpreted 
as revealing five non-rib-bearing lumbar vertebrae; hypoplastic 
ribs at T12; and progression of bilateral spondylolysis at L4 
associated with grade 2 anterolisthesis of L4 over L5 associated 
with degenerative and endplate changes.  The assessment was 
lumbar spine degenerative disk disease (DDD) with spondylolysis 
at L4 bilaterally with grade I spondylolisthesis at L4-5.  The 
examiner opined that there was "absolutely no connection" 
(directly or indirectly) between the Veteran's back and his hip 
and knee pain.  He noted that the Veteran was seen in-service for 
back complaints and that spondylolysis-a 
congenital/developmental condition that can be aggravated by 
physical activity- was noted at that time.  He stated that the 
aggravation generally leads to chronic low back pain and can lead 
to spondylolisthesis (or healed fractures due to spondylolysis).  
The Veteran reported no substantial physical activity post-
service and the examiner opined that therefore, "it is my 
contention since he only had spondylolysis while in military 
service, and developed spondylolisthesis diagnosis after he was 
discharged from the military service, that the spondylolisthesis 
was brought on and occurred because of his military duty."  He 
summarized that the Veteran's low back disability (even though 
not due to his hip or knee disabilities) was definitely 
aggravated and caused by his military service.     

A January 2007 VA outpatient treatment record notes that the 
Veteran complained of unchanged low back pain.  

January 2008 through April 2008 VA outpatient treatment records 
note that the Veteran had a diagnosis of spondylolisthesis; 
participated in water therapy on an ongoing basis; and complained 
of chronic low back pain.  

The evidence of record reveals that the Veteran has a current low 
back disability (VA diagnostic studies have shown DDD with 
spondylolysis at L4 bilaterally with grade I spondylolisthesis at 
L4-5).  His STRs document a complaint of back pain in service 
(with X-ray findings of spondylolysis).  The November 2006 VA 
examiner opined that the Veteran's low back disability was 
aggravated and caused by his military service.  As the opinion is 
by a medical professional competent to provide it, and explains 
the underlying rationale, it is probative evidence in this 
matter.  As there is no evidence to the contrary, it is 
persuasive.    

Accordingly, the Board concludes that the evidence supports the 
Veteran's claim; all the elements of service connection are met; 
and service connection for a low back disability is warranted.   
	




ORDER

Service connection for a low back disability is granted.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


